Case 1:20-cv-01860-LTB-GPG Document1 Filed 06/23/20 USDC Colorado Page 1 of 7

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLORADO FILED

UNITED STATES DISTRICT co
DENVER. COLORADO ' ORT

 

 

 

Civil Action No. : JEF exer : coune
; . COLWELL
(To be supplied by the court) CLERK
Taylor J ade Hickerson , Plaintiff
V.

UCHealth Center Memorial Central

 

 

CC Medical Geosg , Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses'the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should’ not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
‘last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:20-cv-01860-LTB-GPG Document1 Filed 06/23/20 USDC Colorado Page 2 of 7
.

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Taylor Jade Hickerson 59 w las vegas st #210 colorado springs, co 80903

(Name and complete mailing address)

3035910353

(Telephone number and e-mail address)

 

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Defendant 1: UC Health Central 1400 E. Boulder St, Colorado Springs, CO 80909

(Name and complete mailing address)

719-364-5000

* (Telephone number and e-mail address if known)

 

 

Defendant 2: American Medical Response 2370 N Powers Blvd, Colorado Springs, CO 80915
(Name and complete mailing address)

7195971277
(Telephone numiber.and e-mail address if known)

 

 

Defendant 3:°

 

(Name and‘complete mailing address)

 

(Telephone number and e-mail address if known)

Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
* Case 1:20-cv-01860-LTB-GPG Document 1° Filed 06/23/20 USDC Colorado Page 3 of 7

C. JURISDICTION +
: 4
Identify the statutory authority that allows the court to consider your claim(s) : (check one)

V__s Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
, laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

22 U.S. Code 2702

 

 

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of in

 

If Defendant 1 is an individual, Defendant 1 is a citizen of

 

If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).

 

 

Defendant 1 has its principal place of business in (name of
state or foreign nation). .

(f more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Casé@ 1:20-cv-01860-LTB-GPG Document 1 Filed 06/23/20 ‘USDC Colorado ‘Page 4 of 7

D. ° STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s)'on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You-do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate ‘that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Medical malpractice ~ (Keampeia?

Supporting facts:

Multiple occurences:

{

‘Lack of complete diagnosis or ‘Co rok AAgves |S

Near death experiences: ambulance; ER etc

Early discharge or refusal of service when medical attention was required. -.

Treated poorly often.

Filed oa complaint D No ~ esolution .
Filed a clam with Tort Y denied a vRSponse-

Neletre Prbundy pedless of stodus,

ee
Case 1:20-cv-01860-LTB-GPG Document1 Filed 06/23/20 USDC Colorado Page 5of 7

CLAIM Two: UnEconomic damages 4 € Conan Damage s

Supporting facts:

Unable to work due to sustained injuries from lack of treatment o\~
ONComporAr lz redken - As pen” Penta 4 Cedar Se eB
Nearly starved, in psych. hold multiple times - Hosp tar

Poor Placement BE Pam ent 5 - eypememud wh

discomfort $ non placmont - rnrental health | elroy orod heath.

a ot
Case 1:20-cv-01860-LTB-GPG Document1 Filed 06/23/20 USDC Colorado ‘Page 6 of 7 °

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. -If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

" $2,750,000

F. _ PLAINTIFF’S SIGNATURE.

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increasé the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary:support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or

* discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

——

: —_—~
(Plaintiffs sk§nature)

 

 

05/08/2020

 

(Date)

(Revised December 2017)

Tee ee

7
i
3
«A

              

 

OUcS
ein?

soe

 

28
3

 

 

woof : .POSTAGE PAID *
a] = : PME4-Da ay
; Ba LORA O SPRINGS,cO
~ UNITED STavES az
" POSTAL SERVICES UNT 20 * .

0294 $27. 1 5

vate * F2304M114149- 08 :

* *

 

A ae Bae? 0
fy ce

ES unitepstates | P RIORITY > (NN) | nai
POSTAL SERVICE EXPRESS’

Tas EJ "325 S83 393 US

FROM: (rease Paw , . PHONE ("126 ) 514- { S21 . . wo - . . “l
a . |
“ey lowe - ). Lh we nsons. mls

a ae Las Vesas # HZ
Nevado Spang ‘CD 5703

 

Doe
a

          
                  

 

 

     
      

re

    

                               
    
                         

 

 

 

 

 

 

Dlepay, . + Ci muntary . Gg O DPO
“a < « [PO AP cede ~| Scheduled Delivery Date ‘Postage . .
(MM/DD/YY) “
DELIVERY OPTIONS Ere mer 0)
7 *
{5 SIGNATURE REQUIRED Aole The mailer must check the "Signature Required” box f the mailer 1) Laas Oe ) fi
Requires the addressee’s OR 2) Purch OR 3) Pi GOD service, OR 4)
. | Purchases Return Receipt service, If the box is not checked, the Postal Service will teave the item in the addressee's| Hatg Accepted a AMON) of Delwary 1 fn Insurance Fee COD Fee

mail receptacle or other secure location without Latlempling to obtain the addressee’ 's Signature on delivery

Dglivery Options ~My [1] 1030AM [1 300PM
” jo Saturday Deitvery (delivered Text business day) “7 oy) /y). ee NOON - 2 «I$ om $, ~

Sunday/Holiday Delivery Required (additional fee, where available"

boy

 

 

 

 

 

       
 

C1 1030 AM Delivery Required (additonal fee, where available") Time Accepted # + O A 1030 AM Delivery Fea Return Receipt Fee | Live Animal
‘Refer to USPS com” or local Post Otheef {or availability, LOO AR Mt, . - Transportation Fee
TO: (ecease Prin . m lS a s
al ! ” h PHONE ( yo . : $ . ‘
: “ : Special Handiing/Fragile u Sunday/Holiday Premum Fee og
. = : > “
SDisterG Cover on, |.
$ ° $ ~ ;
eae t

 

q Oo | Wr | jth Sk. , Weight * Ci Flat Rate Hopeplance Employes ills
q 9 ee

 

 

 

 

 

 

 

 

Weaver ,CoO WT}
€
* ~

IP + 4° (0S, ADDRESSES ONLY) Delivery Attempt (MM/DD/YY)| Time * * | pEmployee Signature ”

. ~ Olam ~ oe
B. 6 & F ¢ . - Mem .* “

For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811. © * | Belvery Attempt (MMDDIYY)| Time Employee Signature

* @ $100.00 insurance included. . . = .

 

 

      
 

 

P EE FROM TH | S : Cc ‘OR N ER . - a : LABEL1-B, wanicH 2019 PSN 7690-02-000-9996 . - .
